Citation Nr: 0918174	
Decision Date: 05/14/09    Archive Date: 05/21/09

DOCKET NO.  09-12 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether there is new and material evidence to reopen a 
previously denied, unappealed claim for service connection 
for the cause of the Veteran's death and, if there is, 
whether service connection is warranted.




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran served on active duty from November 1942 to 
December 1945 and died in September 1989.  The appellant is 
his surviving spouse (widow).  She appealed to the Board of 
Veterans' Appeals (Board) from a September 2008 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In that decision, 
the RO denied her petition to reopen her claim for service 
connection for the cause of the Veteran's death after finding 
that she had not submitted new and material evidence since a 
prior, unappealed, July 1991 RO decision that had denied her 
claim on the merits.

In this decision, however, the Board is reopening the claim 
on the basis of new and material evidence - so granting the 
appellant's petition.  But before readjudicating the claim on 
the underlying merits, the Board is remanding the claim to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development and consideration.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In an unappealed July 1991 rating decision, the RO denied 
the Appellant's claim for service connection for the cause of 
the Veteran's death because there was no medical evidence on 
file at that time indicating a service-connected disability, 
including his asthma, either caused or contributed 
substantially or materially to his death.  

2.  But additional evidence received since that July 1991 
rating decision includes a medical opinion suggesting the 
Veteran's asthma may have contributed to his death.  


CONCLUSIONS OF LAW

1.  The July 1991 rating decision that denied service 
connection for the cause of the Veteran's death is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
20.302, 20.1103 (2008).

2.  However, additional evidence submitted since that July 
1991 rating decision is new and material, and this claim is 
therefore reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.156, 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Appellant is ultimately seeking service connection for 
the cause of the Veteran's death.  However, the Board must 
first determine whether new and material evidence has been 
submitted since a prior, unappealed July 1991 rating decision 
that also denied this claim.  Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  

The law provides Dependency and Indemnity Compensation (DIC) 
benefits for a spouse of a Veteran who dies from a service-
connected disability.  See 38 U.S.C.A. § 1310.  A service-
connected disability is one which was incurred in or 
aggravated by active military service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  The death of a Veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
See 38 C.F.R. § 3.312(a).  


A principal cause of death is one which, singly or jointly 
with some other condition, was the immediate or underlying 
cause of death or was etiologically related thereto.  See 38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributed substantially or materially to cause death, 
or aided or lent assistance to the production of death.  See 
38 C.F.R. § 3.312(c).

It is recognized there are primary causes of death that, by 
their very nature, are so overwhelming that eventual death 
can be anticipated regardless of coexisting conditions, but, 
even in such cases, there is for consideration whether there 
may be a reasonable basis for holding that a service-
connected condition was of such severity as to have a 
material influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that a 
service-connected condition accelerated death unless such 
condition affected a vital organ and was, itself, of a 
progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

The RO initially denied the appellant's claim for service 
connection for the cause of the Veteran's death in a 
September 1989 rating decision.  The evidence of record 
at the time of that decision showed the Veteran had just 
recently died in September 1989 from cardio-respiratory 
arrest, pneumonia/pulmonary embolism, and carcinoma of the 
lung, with atherosclerotic cardiovascular disease listed as a 
significant condition contributing to his death but not 
resulting in the underlying cause.  His service treatment 
records made no reference to any of these conditions, and at 
the time of death service connection had only been 
established for asthma, rated as 30-percent disabling.  The 
RO thus concluded that the cause of his death was unrelated 
to his military service.

The RO subsequently confirmed its denial of the cause-of-
death claim in another rating decision issued in July 1991, 
again concluding there was no evidence then of record 
indicating a service-connected disability, including the 
Veteran's asthma, had either caused or contributed 
substantially or materially to his death.  

The appellant was appropriately notified of that more recent 
July 1991 decision and apprised of her appellate rights in a 
letter dated in August 1991.  But since she made no attempt 
to appeal that decision within one year of receiving 
notification of it, that July 1991 rating decision is final 
and binding on her based on the evidence then of record and 
not subject to revision upon the same factual basis.  
See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.200, 
20.302, 20.1103.

In July 2007, the appellant attempted to reopen her claim for 
service connection for the cause of the Veteran's death on 
the basis of new and material evidence.

According to applicable VA law and regulation, if new and 
material evidence is presented or secured with respect to a 
final decision, the Secretary shall reopen and review the 
former disposition of the claim.  See 38 U.S.C.A. § 5108.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is in fact "new and material."  See 
38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  According to VA regulation, "new" means 
existing evidence not previously submitted to agency decision 
makers.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unestablished fact necessary to substantiate 
the claim.  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).



Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
that the duty to assist has been fulfilled.  See Winters v. 
West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winter v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  The second step 
becomes applicable only when the preceding step is satisfied.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

The evidence that must be considered in determining whether 
there is a basis for reopening the appellant's claim is the 
evidence that has been added to the record since the last 
final disallowance of the claim, regardless of the specific 
basis of that denial.  See Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Here, the last final and binding denial of the 
claim was in July 1991, so that marks the starting point for 
determining whether there is new and material evidence to 
reopen the claim.

Since that decision, the appellant has submitted a July 2008 
letter from R.F., M.D., which states "[a]sthma may have 
contributed to this Veteran's death."  Since this opinion 
was not of record at the time of the final July 1991 rating 
decision and suggests the Veteran's service-connected asthma 
may have contributed to his death, this opinion is both new 
and material.  See Hodge, 155 F.3d at 1363 (Fed. Cir. 1998) 
(holding that new evidence could be sufficient to reopen a 
claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a Veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim).  See, too, Justus v. 
Principi, 3 Vet. App. 510 (1992) (indicating this additional 
evidence is presumed credible for the limited purpose of 
determining whether it is new and material; the probative 
value of this opinion is not determined until readjudicating 
the claim on the underlying merits).



Thus, inasmuch as there is new and material evidence, the 
claim for service connection for the cause of the Veteran's 
death is reopened.  It is important for the appellant to 
understand, however, that the standard for reopening a claim 
is relatively low and does not necessarily indicate the claim 
ultimately will be granted.  


ORDER

The petition to reopen the claim for service connection for 
the cause of the Veteran's death is granted, subject to the 
further development of this claim on remand.


REMAND

The Board finds that additional medical development is needed 
before readjudicating the appellant's cause-of-death claim on 
the underlying merits.

Dr. R.F.'s July 2008 opinion that the Veteran's service-
connected asthma may have contributed to his death, while 
sufficient to reopen the claim, is insufficient to grant 
service connection, primarily for two reasons.  First, Dr. 
R.F.'s opinion that the Veteran's asthma may have contributed 
to his death is equivocal, i.e., speculative.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (holding that service 
connection may not be based on resort to speculation or 
remote possibility).  Indeed, there are a line of precedent 
cases discussing the lesser probative value of opinions, as 
here, that are equivocal, which essentially state that it is 
possible the condition at issue is attributable to the 
Veteran's military service.  See, e.g., Tirpak v. Derwinski, 
2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 
(1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Winsett v. West, 11 Vet. App. 420, 424 (1998).  And these 
cases indicate that, while an absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or 
obvious etiology, a doctor's opinion phrased in terms 
tantamount to "may" be related to service is an insufficient 
basis for an award of service connection because this is for 
all intents and purposes just like saying the condition in 
question just as well "may or may not" be related to service.  
Obert v. Brown, 5 Vet. App. 30 (1993).  See, too, Bloom v. 
West, 13 Vet. App. 185, 187 (1999) (a medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty).

And second, Dr. R.F. provided no supporting rationale for his 
nexus opinion; to the contrary, his statement is entirely 
conclusory.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008) (holding that the Board may discount the probative 
value of an opinion where it fails to address relevant facts 
and circumstances that, if considered, might change the 
outcome of the opinion).

For these reasons, Dr. R.F.'s opinion is insufficient to 
grant the appellant's claim.  Nevertheless, this opinion is 
sufficient to trigger VA's duty to assist by obtaining a 
medical opinion as to whether the Veteran's service-connected 
asthma caused or contributed substantially or materially to 
his death.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (VA must obtain an examination and opinion when 
necessary to fairly decide a claim).

Prior to this physician's review of the file and comment, 
however, the Board also notices there may be additional 
medical treatment records that need to be obtained and 
considered in this review.  More specifically, in a statement 
filed in June 1991, the appellant explained that the Veteran 
had had his left lung removed in 1971 after cancer was first 
diagnosed, and that additional testing in June 1989 had 
revealed an unrelated cancer in his remaining right lung.  
His certificate of death also notes that he died while 
hospitalized at the Orlando Regional Medical Center.  None of 
these medical records have been obtained, however.  Dr. R.F. 
also may have treatment records concerning the Veteran's 
asthma and general medical condition before his death.  The 
RO/AMC should therefore attempt to obtain these additional 
records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(1); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(the duty to assist includes obtaining private and VA medical 
records to which a reference has been made).

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Contact the appellant and request 
that she provide the names and addresses 
of all health care providers who had 
treated the Veteran's lung cancer or 
asthma, including specifically the 
treatment she referred to in 1972 and 
1989 for his lung cancer.  And with her 
authorization, obtain all identified 
records and associate them with the 
claims file for consideration in this 
appeal, including any outstanding records 
from Dr. R.F., as well as from the 
Orlando Regional Medical Center where the 
Veteran was hospitalized at the time of 
his death in September 1989.  If any 
requested records are unavailable, or the 
search for any such records otherwise 
yields negative results and further 
attempts to obtain them would be futile, 
this should be clearly documented in the 
claims file and the appellant accordingly 
notified.  38 C.F.R. § 3.159(c)(1).

2.  When attempting to obtain medical 
records from Dr. R.F., also request that 
he provide supporting medical rationale 
for his opinion that the Veteran's asthma 
may have contributed to his death.  If 
Dr. R.F. fails to reply to this request 
for explanation of his opinion, also 
document this in the claims file.

3.  Upon completion of the above 
development, forward the claims file to 
an appropriate VA medical examiner for 
review.  After reviewing the claims file 
for the pertinent medical and other 
history, including a complete copy of 
this remand, the designated medical 
examiner should indicate whether:  (i) it 
is at least as likely as not (50 percent 
or greater probability) that the 
Veteran's service-connected asthma either 
caused or contributed substantially or 
materially to his death; and (ii) it is 
at least as likely as not that any of the 
conditions listed on his certificate of 
death - namely, cardio respiratory 
arrest, pneumonia/pulmonary embolism, 
carcinoma of the lung, and 
atherosclerotic cardiovascular disease - 
are attributable to his military service 
from November 1942 to December 1945, 
including potential exposure to asbestos 
while stationed aboard ships.  The 
reviewing medical examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.

4.  Then readjudicate the appellant's 
cause-of-death claim in light of the 
additional evidence.  If the claim is not 
granted to her satisfaction, send her a 
Supplemental Statement of the Case and 
give her an opportunity to respond before 
the record is returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


